Title: From James Madison to Ambrose Vasse, 18 November 1805 (Abstract)
From: Madison, James
To: Vasse, Ambrose


          § To Ambrose Vasse. 18 November 1805, Department of State. “In answer to your letter of the 16th. [not found] respecting the Cargo of the Ship Olive Branch, I have to observe that none of the considerations stated by you or which have presented themselves to reflection are deemed sufficient to entitle you to receive the compensation recovered in your name by the Agent of the United States in London for the condemnation of the Cargo shipped in your name on board that Vessel. It will therefore be restored to the British Government if you shall not in the course of the present year take such measures or Afford such elucidations to support a title to the same, as may vary the determination.”
        